barred absent a demonstration of good cause and actual prejudice.       See
                  NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                               Appellant did not attempt to demonstrate good cause for his
                  procedural defects. Rather, appellant argued that he was actually
                  innocent due to an alleged charging error. Appellant did not demonstrate
                  actual innocence because he failed to show that "it is more likely than not
                  that no reasonable juror would have convicted him in light of . . . new
                  evidence."   Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting
                  Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117
                  Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838,
                  842, 921 P.2d 920, 922 (1996). We therefore conclude that the district
                  court did not err in denying appellant's petition. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                     Douglas
                                                               ;1°.74            J.




                  cc: Hon. Kathleen E. Delaney, District Judge
                       Franklin Dale Heath
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ue